COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 LANCE JAVAUGHN BROWN,                                          No. 08-10-00220-CR
                                                 §
                        Appellant,                                   Appeal from
                                                 §
 v.                                                              379th District Court
                                                 §
 THE STATE OF TEXAS,                                           of Bexar County, Texas
                                                 §
                        Appellee.                               (TC # 2008CR10795)
                                                 §

                                 MEMORANDUM OPINION

       Lance Javaughn Brown is attempting to appeal from an order modifying the terms and

conditions of community supervision. An order modifying the terms of probation is not subject to

a direct appeal. See TEX .CODE CRIM .PROC.ANN . art. 42.12, §§ 22, 23(b)(Vernon Supp. 2010);

Basaldua v. State, 558 S.W.2d 2, 5 (Tex.Crim.App. 1977)(an appellate court does not have

jurisdiction to entertain an appeal from an order of the trial court modifying or refusing to modify

the terms and conditions of probation). On July 26, 2010, the Clerk’s Office notified Appellant that

the Court intended to dismiss the appeal because the appellate record did not contain an appealable

order. We provided Appellant an opportunity to file a response, but no response has been received.

Accordingly, we dismiss the appeal for lack of jurisdiction.


September 29, 2010
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)